Title: To John Adams from Eliphalet Brush, 25 January 1783
From: Brush, Eliphalet
To: Adams, John


Sir
Bordeaux 25 Jany: 1783—

I had the honor of writing you Some time ago Requesting a pasport for a Vessel I have here, on a Supposition that peace was near at hand, but was not favour’d with your answer, which made me Suppose my Letter mis-carried.— The Confirmation of a Suspension of Arms, induces me to Request you wou’d do me the favour, to procure me as soon as possible, proper Certificates for the brig Minerva Capt. Hallet, for Philadelphia, in order that she may go Unmolested.
Shou’d you incline to Send any packits of Letters by this Conveyence, you have only to send them to me here, & I shall not fail forwarding them.
You’l oblige me much to give me a Line by Return of post, if what I request is practicable
I have the honor to be with Great / Esteem / sir / Your Most Obt / Humbl servant
E. Brush
